

SIXTH AMENDMENT, CONSENT AND WAIVER TO CREDIT AGREEMENT


This    SIXTH    AMENDMENT,    CONSENT    AND    WAIVER    TO    CREDIT
AGREEMENT (this "Amendment'), is dated as of July 18, 2018, by and among ALICO,
INC., a Florida corporation ("Alico" ), ALICO-AGRI, LTD., a Florida limited
partnership ("Alico-Agri''), ALICO PLANT WORLD, L.L.C., a Florida limited
liability company ("Plant World" ), ALICO FRUIT COMPANY, LLC, a Florida limited
liability company ("Fruit Company"), ALICO LAND DEVELOPMENT INC., a Florida
corporation ("Land Development'), ALICO CITRUS NURSERY, LLC, a Florida limited
liability company ("Citrus Nursery", and together with Alico, Alico-Agri, Plant
World, Fruit Company and Land Development, each a "Borrower" and collectively
the "Borrowers"), the Guarantors party hereto and RABO AGRIFINANCE LLC (formerly
known as Rabo Agrifinance, Inc.), a Delaware limited liability company
("Lender").


WITNESSETH:


WHEREAS, Borrowers and Lender are parties to that certain Credit Agreement dated
as of December 1, 2014, as amended by that certain First Amendment to Credit
Agreement and Consent dated as of February 26, 2015, that certain Second
Amendment to Credit Agreement dated as of July 16, 2015, that certain Third
Amendment to Credit Agreement dated as of September 30, 2016, that certain
Consent and Waiver Agreement dated as of December 20, 2016, that certain Fourth
Amendment to Credit Agreement dated as of September 6, 2017, and that certain
Fifth Amendment to Credit Agreement dated as of October 30, 2017 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the "Credit Agreement ' );


WHEREAS, to date during Alico's fiscal year ending September 30, 2018, the
Companies have sold certain assets with an aggregate fair market value of
$32,000,000 and such amount is in excess of that permitted under Section 6.4(m)
of the Credit Agreement (the "Disposition");


WHEREAS, as part of the Disposition, Alico sold its office space located at
I0070 Daniels Interstate Court, Suite 200, Fort Myers, Florida and I0070 Daniels
Interstate Court, Suite I00, Fort Myers, Florida (collectively, the "Office
Space") and leased the Office Space back in a sale-leaseback transaction (the
"Sale Leaseback Transaction") pursuant to two Agreements of Lease, each dated
October 30, 2017 and each by and between Max FM, LLC, as landlord, and Alico, as
tenant (each a "Lease Agreement' and collectively, the "Lease Agreements") in
violation of Section 6.13 of the Credit Agreement; and


WHEREAS, Borrowers have requested that Lender (a) amend the Credit Agreement to
permit sales of assets with an aggregate fair market value of up to $45,000,000
under Section 6.4(m) of the Credit Agreement during the fiscal year ending
September 30, 2018, (b) waive the failure of Borrowers to comply with Sections
6.4(m) and 6.13 of the Credit Agreement in connection with the Disposition and
the Sale Leaseback Transaction, respectively, and (c) consent to the continuing
Sale-Leaseback Transaction, each on the terms and conditions set forth herein;







--------------------------------------------------------------------------------







NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the patties hereto
agree that all capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement, and further agree as
follows:


I. Amendment to Credit Agreement. Section 6.4 of the Credit Agreement,
Dispositions, is hereby modified and amended by deleting clause (m) thereof in
its entirety and inserting in lieu thereof the following:


"(m) Dispositions not otherwise permitted under this Section 6.4; provided that
(i) at the time of such Disposition , no Event of Default shall exist or would
result from such Disposition, and (ii) the aggregate fair market value of all
property Disposed of in reliance on this clause shall not exceed (A) $45,000,000
in the Fiscal Year ended September 30, 20I8 and (B) $10,000,000 in any other
Fiscal Year."


2.Consent. Notwithstanding the prohibitions in Section 6.13 of the Credit
Agreement that would prohibit the Sale Lease back Transaction , Lender hereby
consents to the Sale Leaseback Transaction; provided that Alica shall not permit
(a) the definitions of " Base Rent", "Additional Rent" or "Rent" as defined in
each Lease Agreement to be amended to increase the obligations of Alica or any
other Obligor under such Lease Agreement or (b) any other amendment or other
modification to any Lease Agreement that Lender in its sole discretion
determines to be materially adverse to its interests under the Loan Documents.


3.Waiver. Subject to the terms and conditions set forth herein , Lender hereby
waives , as of th e Amendment Effective Date (as defined below), any Default or
Event of Default that arose prior to the Amendment Effective Date (a) under
Section 6.4 of the Credit Agreement due to the Disposition and (b) under Section
6.13 of the Credit Agreement due to the Sale Leaseback Transaction.


4.    No Other Amendments, Waivers or Consents. Except as expressly set fo11h
above, the execution, delivery and effectiveness of this Amendment shall not
operate as an amendment, modification or waiver of any right, power or remedy of
Lender under the Credit Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Credit Agreement or any of the other
Loan Documents. The text of the Credit Agreement and all other Loan Documents
shall remain unchanged and in full force and effect and each Borrower and each
Guarantor hereby ratifies and confirms its obligations thereunder. Except for
the amendment, waivers and consent set forth above, the text of the Credit
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect and each Borrower and each Guarantor hereby ratifies and confirms its
obligations thereunder. This Amendment shall not constitute a modification of
the Credit Agreement or any of the other Loan Documents or a course of dealing
with Lender at variance with the Credit Agreement or the other Loan Documents
such as to require further notice by Lender to require strict compliance with
the terms of the Credit Agreement and the other Loan Documents in the future.
Each Borrower and each Guarantor acknowledges and expressly agrees that Lender
reserves the









--------------------------------------------------------------------------------







right to, and does in fact, require strict compliance with all terms and
provisions of the Credit Agreement and the other Loan Documents, as amended
herein. It is hereby understood by each Borrower and each Guarantor that the
foregoing waivers by Lender shall not be deemed to establish a course of conduct
so as to justify an expectation by Borrowers that Lender will entertain or grant
their consent to any future such requests by Borrowers. Further, it is hereby
understood by each Borrower and each Guarantor that the foregoing waivers shall
not be deemed, or interpreted as, a consent by Lender to modify or waive
compliance with the terms and conditions of the Credit Agreement or the other
Loan Documents except as specifically provided herein.


5.Representations and Warranties. In consideration of the execution and delivery
of this Amendment by Lender, each Borrower and each Guarantor hereby represents
and warrants in favor of Lender as follows:


(a)    The execution, delivery and performance by each Borrower and each
Guarantor of this Amendment (i) are all within such Borrower's corporate,
limited liability company or other similar powers, as applicable, (ii) have been
duly authorized,
(iii) do not require any consent, authorization or approval of, registration or
filing with, notice to, or any other action by, any Governmental Authority or
any other Person, except for such as have been obtained or made and are in full
force and effect, (iv) will not violate any applicable law or regulation or the
Organizational Documents of such Borrower or Guarantor, (v) will not violate or
result in a default under any material agreement binding upon such Borrower or
Guarantor, (vi) will not conflict with or result in a breach or contravention
of, any material order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which such Borrower or Guarantor is a party or
affecting such Borrower or Guarantor or their respective properties, and (vii)
except for the Liens created pursuant to the Security Documents, will not result
in the creation or imposition of any Lien on any asset of such Borrower or
Guarantor or any of their respective properties;
(b)    This Amendment has been duly executed and delivered by each Borrower and
each Guarantor, and constitutes the legal, valid and binding obligations of each
such Borrower or Guarantor enforceable against each Borrower and each Guarantor
in accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors' rights and (ii)
the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);


(c)    As of the date hereof and after giving effect to this Amendment, the
representations and warranties made by or with respect to any Borrower or
Guarantor under the Credit Agreement and the other Loan Documents, are true and
correct in all material respects (unless any such representation or warranty is
qualified as to materiality or as to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects), except
to the extent previously fulfilled with respect to specific prior dates;







--------------------------------------------------------------------------------







(d)    Immediately after giving effect hereto, no event has occurred and is
continuing which constitutes a Default or an Event of Default or would
constitute a Default or an Event of Default but for the requirement that notice
be given or time elapse or both; and


(e)    No Borrower or Guarantor has knowledge of any challenge to Lender's
claims arising under the Loan Documents, or to the effectiveness of the Loan
Documents.


6.Effectiveness. This Amendment shall become effective as of the date first
written above upon Lender' s receipt of each of the following, in each case in
form and substance satisfactory to Lender (the "Amendment Effective Date"):


(a)
this Amendment duly executed by each Borrower, Guarantor and

Lender; and


(b)    all other documents, certificates, reports, statements, instruments or
other documents as Lender may reasonably request.


7.Costs and Expenses. Each Borrower agrees to pay on demand all costs and
expenses of Lender in connection with the preparation, execution and delivery of
this Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the fees and out-of-pocket expenses of counsel
for Lender with respect thereto).


8.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of a signature page hereto by facsimile transmission or by
other electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.


9.Reference to and Effect on the Loan Documents. Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Credit Agreement
to "this Agreement", " hereunder", "hereof'' or words of like import referring
to the Credit Agreement, and each reference in the other Loan Documents to " the
Credit Agreement", "thereunder", thereof' or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby .


I0 . Governing Law. This Amendment shall be deemed to be made pursuant to the
laws of the State of Florida with respect to agreements made and to be performed
wholly in the State of Florida and shall be construed, interpreted, performed
and enforced in accordance therewith.


11.Final Agreement. This Amendment represents the final agreement between
Borrowers, Guarantors and Lender as to the subject matter hereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties . There are no unwritten oral agreements between the parties.







--------------------------------------------------------------------------------







12.Loan Document. This Amendment shall be deemed to be a Loan Document for all
purposes.




[Remainder of this page intentionally left blank.]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first above written.


BORROWERS:    ALICO, INC., a Florida corporation




sixthamendmentconsent_image2.jpg [sixthamendmentconsent_image2.jpg]By:
Name: John E. Kiernan
Title: Chief Financial Officer




ALICO-AGRI, LTD., a Florida limited partnership
By:
Alico, Inc., a Florida corporation, its General Partner





                            sixthamendmentconsent_image3.jpg
[sixthamendmentconsent_image3.jpg]sixthamendmentconsent_image4.jpg
[sixthamendmentconsent_image4.jpg]
By:         
John E. Kiernan
Chief Financial Officer




ALICO PLANT WORLD, L.L.C., a Florida
limited liability company
By: Alico-Agri, Ltd., a Florida limited partnership, its Sole Member
By: Alico, Inc., a Florida corporation, its General Partner








By:    sixthamendmentconsent_image5.jpg
[sixthamendmentconsent_image5.jpg]sixthamendmentconsent_image6.jpg
[sixthamendmentconsent_image6.jpg]
Name: John E. Kiernan
Title: Chief Financial Officer





--------------------------------------------------------------------------------







ALICO FRUIT COMPANY, LLC, a Florida
limited liability company
By:
Alico, Inc., a Florida corporation, its Managing Member

By: John E. Kiernan
                
Name: John E. Kiernan
Title:    Chief Financial Officer




ALICO LAND DEVELOPMENT INC., a
Florida corporation


sixthamendmentconsent_image7.jpg [sixthamendmentconsent_image7.jpg]
By:
     John E. Kiernan

Chief Financial Officer













--------------------------------------------------------------------------------







ALICO CITRUS NURSERY, LLC, a Florida
limited liability company

By: Alico, Inc., a Florida corporation, its Managing Member
                sixthamendmentconsent_image9.jpg
[sixthamendmentconsent_image9.jpg]    
By:             John E. Kiernan
Chief Financial Officer





GUARANTORS:    734 CITRUS HOLDINGS, LLC
By:    ALICO, INC., as its sole member




sixthamendmentconsen_image10.jpg
[sixthamendmentconsen_image10.jpg]sixthamendmentconsen_image11.jpg
[sixthamendmentconsen_image11.jpg]By:
John E. Kiernan
Chief Financial Officer




734 HARVEST, LLC




sixthamendmentconsen_image12.jpg
[sixthamendmentconsen_image12.jpg]sixthamendmentconsen_image13.jpg
[sixthamendmentconsen_image13.jpg]By:         
John E. Kiernan
Chief Financial Officer

















--------------------------------------------------------------------------------




734 CO-OP GROVES, LLC


sixthamendmentconsen_image14.jpg [sixthamendmentconsen_image14.jpg]




By:
         John E. Kiernan

Chief Financial Officer











734 LMC GROVES, LLC




sixthamendmentconsen_image14.jpg [sixthamendmentconsen_image14.jpg]




By:
         John E. Kiernan

Chief Financial Officer








734 BLP GROVES, LLC


sixthamendmentconsen_image15.jpg [sixthamendmentconsen_image15.jpg]
By:         
John E. Kiernan
Chief Financial Officer







--------------------------------------------------------------------------------







ALICO CHEMICAL SALES, LLC
By John E. Kiernan    


Name: John E. Kiernan
Title: Chief Financial Officer




ALICO SKINK MITIGATION, LLC
By:    Alico, Inc., its Manager


        sixthamendmentconsen_image16.jpg [sixthamendmentconsen_image16.jpg]


By:     
Name: John E. Kiernan
Title: Chief Financial Officer














ALICO FRESH FRUIT LLC

By:
                            sixthamendmentconsen_image17.jpg
[sixthamendmentconsen_image17.jpg]sixthamendmentconsen_image18.jpg
[sixthamendmentconsen_image18.jpg]
Name: John E. Kiernan    
Title: Chief Financial Officer









S-4


SIXTH AMENDMENT, CONSENT AND W AIYER TO CREDIT AGREEMENT





--------------------------------------------------------------------------------





LENDER:    RABO AGRIFINANCE LLC,
a Delaware limited liability company





By: Bryan L. Byrd


Name: Bryan L. Byrd
Title: Vice President
                            


























































































S-5
SIXTH A MENDMENT, CONSENT AND WAIVER TO CREDIT A GREEMENT



